Exhibit 10.2

LOGO [g91350logo_ex102.jpg]

SUBJECT TO LEGAL REVIEW AND COMMITMENT COMMITTEE APPROVAL

February 12, 2008

DRAFT

CONFIDENTIAL

Anthony Squeglia

Chief Financial Officer

Pro-Pharmaceuticals, Inc.

7 Wells Avenue

Newton, MA 02459

Dear Mr. Squeglia:

This letter (the “Agreement”) constitutes the agreement between Maxim Group, LLC
(“Maxim” or the “Placement Agent”) and Pro-Pharmaceuticals, Inc. (the
“Company”), that Maxim shall serve as the placement agent for the Company, on a
“reasonable best efforts” basis, in connection with the proposed placement (the
“Placement”) of registered securities (the “Securities”) of the Company,
including shares (the “Shares”) of the Company’s common stock (the “Common
Stock”) and warrants to purchase shares of Common Stock. The terms of such
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Maxim would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.” The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.” The Company expressly acknowledges and agrees that Maxim’s obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by Maxim to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Maxim with respect to securing any other
financing on behalf of the Company.

SECTION 1. Compensation and other Fees.

As compensation for the services provided by Maxim hereunder, the Company agrees
to pay to Maxim:

(A) The fees set forth below with respect to the Placement:

a) A cash fee payable immediately upon the closing of the Placement equal to 7%
of the aggregate gross proceeds raised in the Placement.

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 2

 

b) Warrants to purchase that number of shares of Common Stock equal to 4% of the
aggregate number of Shares sold in the Placement. Such warrants shall have the
same terms as the warrants (if any) issued to the Purchasers in the Placement
except that such warrants shall have an exercise price of 120% of the purchase
price per share in the Placement and such warrants shall not be transferable
except as permitted by FINRA Rule 2710.

(B) The Company also agrees to reimburse Maxim’s actual expenses (with
supporting invoices/receipts). The Company will reimburse Maxim in a timely
manner for all expenses relating to the Placement, including, but not limited
to, printing, road show, travel and other related expenses as well as the legal
fees incurred by Maxim in connection with the Placement, provided, however, that
(i) any single expense item in excess of $2,000 (other than legal expenses) and
(ii) all expenses in excess of $5,000 in any one month (other than legal
expenses) must be approved in advance by the Company.

SECTION 2. REGISTRATION STATEMENT.

The Company represents and warrants to, and agrees with, the Placement Agent
that:

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No.333-148911) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on February 5, 2008, for the registration under
the Securities Act of the Shares. At the time of such filing, the Company met
the requirements of Form S-3 under the Securities Act. Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Shares and the plan of distribution
thereof and has advised the Placement Agent of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 3

 

Commission. For purposes of this Agreement, “free writing prospectus” has the
meaning set forth in Rule 405 under the Securities Act and the “Time of Sale
Prospectus” means the preliminary prospectus, if any, together with the free
writing prospectuses, if any, used in connection with the Placement, including
any documents incorporated by reference therein.

(B) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 4

 

experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
in such quantities and at such places as the Placement Agent reasonably
requests. Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Shares other
than the Base Prospectus, the Time of Sale Prospectus, if any, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

The Company makes to Maxim all of the representations and warranties which the
Company makes to the Purchasers in the Securities Purchase Agreement, and in
addition makes the following two representations:

(a) Approvals. The issuance and listing on the American Stock Exchange of the
Shares requires no further approvals, including but not limited to, the approval
of shareholders.

(b) NASD Affiliations. There are no affiliations with any NASD member firm among
the Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company, except as set forth in the
Base Prospectus.

SECTION 4. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.

SECTION 5. ENGAGEMENT TERM. Maxim’s engagement hereunder will be until
February 29, 2008. Notwithstanding anything to the contrary contained herein,
the provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement. Maxim agrees not to use
any confidential information concerning the Company provided to them by the
Company for any purposes other than those contemplated under this Agreement.

SECTION 6. MAXIM INFORMATION. The Company agrees that any information or advice
rendered by Maxim in connection with this engagement is for the confidential use
of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without Maxim’s prior written consent.

SECTION 7. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Maxim is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 5

 

SECTION 8. CLOSING. The obligations of the Placement Agent and the closing of
the sale of the Securities hereunder are subject to the accuracy, when made and
on the Closing Date, of the representations and warranties on the part of the
Company and its Subsidiaries contained herein, to the accuracy of the statements
of the Company and its Subsidiaries made in any certificates pursuant to the
provisions hereof, to the performance by the Company and its Subsidiaries of
their obligations hereunder, and to each of the following additional terms and
conditions:

(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any filings required to be made by the Company in shall have been timely filed
with the Commission.

(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, substantially identical to that provided to
the Purchasers.

(E) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its Subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by the Base Prospectus, the
effect of which, in any such case described in clause (i) or (ii), is, in the
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement.

(F) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed and admitted and authorized for trading on the
American Stock Exchange, and satisfactory evidence of such actions shall have
been provided to the Placement Agent. The Company shall

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 6

 

have taken no action designed to, or likely to have the effect of terminating
the registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the American Stock Exchange, nor
has the Company received any information suggesting that the Commission or the
American Stock Exchange is contemplating terminating such registration or
listing.

(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or the American Stock
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or Maximum prices or Maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus and the Prospectus Supplement.

(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

(J) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

(K) FINRA hall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 2710 with respect to the
Registration Statement and pay all filing fees required in connection therewith.

(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 7

 

SECTION 9. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

SECTION 10. Entire Agreement/Misc. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as applicable.
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

SECTION 11. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

February 12, 2008

Page 8

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

Very truly yours,

MAXIM GROUP, LLC

By:

 

/s/ Clifford A. Teller

Name:

  Clifford A. Teller

Title:

  Director of Investment Banking

Address for notice:

405 Lexington Avenue

New York, NY, 10174

 

Accepted and Agreed to as of the date first written above:

Pro-Pharmaceuticals, Inc.

By:

 

/s/ Anthony Squeglia

Name:

  Anthony Squeglia

Title:

  Chief Financial Officer

Address for notice:

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

Indemnification Provisions

February 12, 2008

 

ADDENDUM A

INDEMNIFICATION PROVISIONS

In connection with the engagement of Maxim Group, LLC (“Maxim”) by
Pro-Pharmaceuticals, Inc. (the “Company”) pursuant to a placement agreement
dated February 12, 2008, between the Company and Maxim, as it may be amended
from time to time in writing (the “Agreement”), the Company hereby agrees as
follows:

 

1. To the extent permitted by law, the Company will indemnify Maxim and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934) against all losses, claims,
damages, expenses and liabilities, as the same are incurred (including the
reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to the Agreement, except to the extent that any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
are found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from Maxim’s willful misconduct or gross
negligence in performing the services described herein.

 

2. Promptly after receipt by Maxim of notice of any claim or the commencement of
any action or proceeding with respect to which Maxim is entitled to indemnity
hereunder, Maxim will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action or proceeding and will employ counsel reasonably
satisfactory to Maxim and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, Maxim will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for Maxim reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and Maxim. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of Maxim, which will not be
unreasonably withheld.

 

3. The Company agrees to notify Maxim promptly of the assertion against it or
any other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by the Agreement.

 

4. If for any reason the foregoing indemnity is unavailable to Maxim or
insufficient to hold Maxim harmless, then the Company shall contribute to the
amount paid or payable by Maxim as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Maxim on the
other, but also the relative fault of the Company on the one hand and Maxim on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations. The amounts paid or payable by a party
in respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, Maxim’s share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by Maxim under the
Agreement (excluding any amounts received as reimbursement of expenses incurred
by Maxim).

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD



--------------------------------------------------------------------------------

Pro-Pharmaceuticals, Inc.

Indemnification Provisions

February 12, 2008

 

5. These Indemnification Provisions shall remain in full force and effect
whether or not the transaction contemplated by the Agreement is completed and
shall survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 

MAXIM GROUP, LLC

By:

 

/s/ Clifford A. Teller

Name:

  Clifford A. Teller

Title:

  Director of Investment Banking

 

Accepted and Agreed to as of the date first written above:

Pro-Pharmaceuticals, Inc.

By:

 

/s/ Anthony Squeglia

Name:

  Anthony Squeglia

Title:

  Chief Financial Officer

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * Tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL * Red Bank, NJ * Baltimore, MD